Citation Nr: 1526016	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-00 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety and depression.

4.  Entitlement to service connection for a low back disability

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of service connection for a psychiatric disability was developed and adjudicated in rating decisions dated in February 2007, January 2008, December 2008, and February 2010 as a petition to reopen a previously denied claim.  Notwithstanding the prior denials, the Board must now reconsider the original claim for service connection in light of official service department records which were received in August 2008 and November 2009, consisting of information from the National Personal Records Center verifying the Veteran's service in the Republic of Vietnam from March 1963 through August 1963.  Evidence of the Veteran's Vietnam service existed at the time of the prior rating decisions, but had not been associated with the evidence of record.  Therefore, rather than determining whether new and material evidence has been submitted, the claim for service connection for a psychiatric disability will be reconsidered on the merits.  38 C.F.R. § 3.156(c) (2013).  See, e.g, Shipley v. Shinseki, 24 Vet. App. 458 (2011) ("The Secretary's argument here ignores the fact that the DD-214 form ultimately was amended as a reflection of records that had already long existed."); see also 71 Fed. Reg. 52455, 52456 (Sept. 6, 2006) ("we are referring to records such as modified discharges and corrected military records."); see also 70 Fed. Reg. 35388, 35389 ("a claimant should not be harmed by an administrative deficiency of the government").  The issue has been recharacterized accordingly, as reflected on the cover page.

The Veteran has filed claims to establish service connection for various psychiatric disorders, to include PTSD, depression, and residuals of acute anxiety.  The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as stated on the title page.

In his January 2011 substantive appeal, the Veteran requested a Board hearing at the RO.  Accordingly, he was scheduled for a Travel Board hearing in January 2015.  In a January 2015 letter, the Veteran requested rescheduling of the hearing as he was unable to attend due to a recent injury.  The RO rescheduled the hearing in March 2015 and the Veteran was notified of the rescheduled hearing in February 2015.  However, he failed to appear for the hearing.  Neither he nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The reopened issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In a final decision decided in February 2007, the RO denied the Veteran's claim of entitlement to service connection for a low back disability and his petition to reopen the claim of service connection for hepatitis C.

2.  Evidence added to the record since the final February 2007 denials is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a low back disability and for hepatitis C.

3.  A valid diagnosis of PTSD related to military service is not of record.

4.  The preponderance of the evidence does not show that the Veteran's currently diagnosed psychiatric disorder is related to his military service.

5.  The preponderance of the evidence does not establish that the Veteran's current low back disability is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claims for service connection for a low back disability and for hepatitis C.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

As for the reopened claim of service connection for a low back disability, VA satisfied all notice requirements in letters sent to the Veteran in July 2008 and May 2009, prior to the initial adjudication of the claim.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that not all of the Veteran's post-service treatment records from the Dallas VA Medical Center (VAMC) have been obtained.  Specifically, in August 2009, the RO was informed that the only records available for the period from August 1965 to December 1990 for the Veteran were discharge summaries dated August 11, 1966 to August 19, 1966, copies of which were provided to the RO.  In an October 2009 letter, the RO notified the Veteran of the unavailability of all of his records from the Dallas VAMC and requested any VA treatment records in his possession or alternative documents that can substitute for these records.  He has not submitted any additional records that have not already been obtained.  Under these circumstances, further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2); Gober v. Derwinski, 2 Vet. App. 470, 472 (1992) (holding that the duty to assist is not a license for a "fishing expedition" to determine whether there might be some unspecified information that could possibly support a claim).  Additionally, the Veteran was provided VA thoraolumbar spine and psychiatric examinations in April 2013.  The record does not indicate that these examinations were inadequate for VA purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Each VA examiner conducted a thorough review of the Veteran's claims file and clinical examination of the Veteran, and provided an opinion that was supported by medical reasons.  Thus, the Board finds that they were adequate.  Barr, 21 Vet. App. at 311.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

General Legal Criteria for New and Material Evidence Claims

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court more recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Low Back Disability and Hepatitis C

The RO denied the Veteran's original claim of entitlement to service connection for hepatitis in a September 1966 rating decision.  No new evidence was received within one year of the September 1966 rating decision, nor did the Veteran file a timely appeal to that decision.  Therefore, the September 1966 rating decision is final.  38 U.S.C.A. § 7015(c), 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In June 2006, the Veteran filed a petition to reopen the claim of service connection for hepatitis C; he also filed a new claim for service connection for low back condition.  The RO denied the claims in a February 2007 rating decision.  In May 2007, the Veteran was advised of the February 2007 rating decision and his appellate rights.  No new evidence was received within one year of the February 2007 rating decision, nor did the Veteran file a timely appeal to that decision.  Therefore, the February 2007 rating decision is final with regard to the hepatitis C and low back disability claims.  38 U.S.C.A. § 7015(c), 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran requested reopening the claim of service connection for hepatitis C in June 2008 and the claim for a low back disability in April 2009.

The basis of the prior final denials was the RO's findings that the evidence of record did not establish that either the incurrence of the Veteran's currently diagnosed disabilities in service or a link between military service and the current findings.  Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the February 2007 rating decision that addresses these bases.

Pertinent evidence submitted and obtained since the February 2007 rating decision includes VA treatment records from VA North Texas Healthcare System, dated from May 2002 to October 2014; VA treatment records dated in August 1966 reflecting a diagnosis of infectious hepatitis; and an appellate brief and various written lay statements from the Veteran.  The evidence also now includes an October 2009 VA general medical examination and an April 2013 VA thoracolumbar spine examination report that address the etiology of the Veteran's currently diagnosed degenerative arthritis of the lumbar spine.

Without addressing the merits of this evidence, the Board finds that the additional evidence is new, as it was not previously of record, and addresses whether the Veteran's currently diagnosed low back disability or hepatitis C is related to his service, and is presumed credible for the limited purpose of reopening the claims.  Justus, 3 Vet. App. at 512-13.  This evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claims.  The Board thus finds that new and material evidence has been submitted to reopen the claims of entitlement to service connection for a low back disability and for hepatitis C, and on this basis, the claims are reopened.

General Legal Criteria for Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis or arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection can be established on the basis of continuity of symptomatology for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Psychiatric Disability

The Veteran claims that he currently has a psychiatric disorder, to include PTSD, due to his military service.  Specifically, he contends that he has PTSD due to in-service stressors including, (1) being sent to Turkey on a temporary duty assignment (TDY) and feeling stressed because he was not told any details about the nature or specific location of the assignment; (2) an incident during the flight to Turkey when the plane almost crashed into the ocean; (3) working on a generator during his service in Vietnam when fuel from it became ignited and surrounded him in flames; (4) experiencing rocket attacks during his Vietnam service, during which sirens would go off and he would have to take cover; (5) while in Saigon, seeing the aftermath of explosions instigated by children during which soldiers were killed; (6) seeing dead bodies being transported to and from the morgue near the office where he worked on a base in Vietnam; (7) a pilot being shot down in Russia; and (8) having to stand on guard duty.  He also claims that his current diagnoses are related to his in-service psychiatric symptoms, which have continued since service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

As an initial matter, service connection for PTSD is not warranted in the Veteran's case, as the probative and persuasive evidence of record does not reflect that PTSD has been diagnosed in accordance with the pertinent criteria, namely that detailed in the American Psychiatric Association's, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  

While a diagnosis of PTSD is reflected in some medical records, the probative value of this diagnosis is outweighed by the VA examiners' opinions.  Private treatment records note a diagnosis of PTSD and VA outpatient treatment record note the Veteran's reported history of PTSD.  But in relaying this diagnosis, the examiners do not address whether the Veteran's symptomatology met the specific criteria for PTSD, as described in DSM-IV.  Specifically, the PTSD diagnoses are not supported by analysis of whether other criteria of trauma, reexperiencing, avoidance or increased arousal, were met, as described in the DSM-IV.  The reports do not show that the Veteran reported any PTSD-specific symptoms.  Therefore, these diagnoses lack probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits). 

On the other hand, based on a complete review of the Veteran's records, VA examiners noted in October 2009 and April 2013 that the Veteran did not meet the criteria of a diagnosis of PTSD.

The October 2009 VA examiner stated that a diagnosis of depressive disorder, not otherwise specified, was consistent with the DSM-IV diagnostic criteria and supported by findings of the examination and the Veteran's symptoms were not consistent with a diagnosis of PTSD.  The examiner noted the Veteran felt depressed 3 to 4 times per week accompanied by suicidal thoughts with no plan, difficulty concentrating and mild memory impairment and diminished interest in activities.  He also reported a history for delusional thinking and alcohol and drug abuse.  The examiner concluded that the Veteran's symptoms did not meet the full criteria for a major depressive episode but were sufficiently severe enough to warrant a depressive disorder diagnosis.

The April 2013 VA examiner noted that the Veteran was exposed to a traumatic event where he experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and his response involved intense fear, helplessness or horror.  However, the examiner noted the traumatic event is not persistently reexperienced and there is no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness; therefore, the Veteran did not meet the diagnostic criteria for a PTSD diagnosis.  The Veteran was diagnosed with mood disorder, not otherwise specified, because he presented with symptoms of depression, anxiety, and hypomania but did not meet the diagnostic criteria for a major depressive disorder nor a bipolar disorder.  The Veteran was also reportedly in remission for alcohol and cocaine dependence.

The October 2009 and April 2013 VA examiners based the assessment on a review of the complete record, and examination and interview with the Veteran.  As the opinions provided in October 2009 and April 2013 included an analysis of the record and a thorough examination of the Veteran, they are considered probative, competent medical evidence weighing heavily against a finding of a PTSD diagnosis in accordance with the DSM-IV.  Factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board places significant probative value on the October 2009 and April 2013 VA examiners' opinions in this respect.

With respect to the currently diagnosed psychiatric disorders, other than PTSD, the Board finds that service connection is also not warranted for those conditions.  

Service treatment records reflect that the Veteran was treated for anxiety in February 1962.  It was noted that he seemed psychotic and he was admitted for evaluation.  Clinical record noted that he experienced a great deal of nervousness and irritability three weeks prior to the admission due to marital difficulty.  He was interviewed three or four times during the 6 day hospital stay and he rapidly improved; by the end of the 3rd day, he had completely recovered from his withdrawn state.  At no time was there any evidence of any psychotic or neuropsychotic reaction in the Veteran.  It was noted that because of a severe stress he was manifesting simply an acute anxiety reaction with withdrawal symptoms.  The impression was acute anxiety reaction.  He was later deemed to have a normal psychiatric examination in July 1963 in connection with his separation from the military.

After separation from service, the first evidence of record of psychiatric treatment was in January 2009, over 40 years after service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  During the October 2009 VA examination, the Veteran reported alcohol and drug addiction in the 1990s and hospitalization at an inpatient psychiatric treatment center in Dallas but could not recall the name of the facility or date of treatment.

Furthermore, the April 2013 VA examiner opined that "it is less likely as not that the [V]eteran's psychiatric disorder is related to the mental health treatment in service."  In support of this opinion, the examiner noted that although the Veteran was evaluated and treated for an anxiety reaction related to his marital problems, he is not currently diagnosed with an anxiety reaction.  The examiner further noted that there is no evidence of psychiatric treatment post service in the claims file other than the records of counseling in 2009 and substance abuse treatment in 2005.  The examiner explained that many of the Veteran's current symptoms could have been induced by his long term substance abuse or a general medical condition and much of his current emotional distress is related to his financial situation resulting from his alcohol and cocaine dependency.  As this opinion is based on a thorough review of the record and is supported by detailed rationale, the Board finds the April 2013 VA opinion to be highly probative.  There is no other medical opinion or evidence of record to rebut the medical opinion against the claim or to otherwise diminish its probative weight.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability.

In reaching this determination, the Board has considered the Veteran's lay statements that he currently has PTSD, his statements describing incidents during his military service, and his reports of experiencing psychiatric symptoms since service.  He is competent to testify to his experiences and symptomatology capable of lay observation.  See Charles v Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To the extent that the Veteran asserts that he currently has PTSD, the diagnosis of a psychiatric disorder cannot be made by a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  Furthermore, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV).  Therefore the disability is not a simple medical condition that the Veteran has been shown to be competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a mental health diagnosis. 

Moreover, the Board finds his statements relating his current psychiatric diagnosis to his military service are not competent evidence to establish service connection.  The question of whether the Veteran's diagnosed psychiatric disability is related to his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that a current psychiatric disability was incurred in or is the result of his military service.  Accordingly, the Board finds that his statements as to medical causation are not competent evidence to establish service connection for a psychiatric disability.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377.

Because a valid diagnosis of PTSD based on military stressor is not of record, and because the evidence of record does not relate the Veteran's currently diagnosed psychiatric disorders to his military service, the preponderance of the evidence is against the claim for service connection for a psychiatric disability and the benefit of the doubt doctrine is not applicable.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

As for this claim, the Veteran seeks service connection for a low back disability due to an in-service injury.  

The medical evidence shows a current diagnosis of degenerative arthritis of the lumbar spine, as evidenced by the April 2013 VA examination.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, having carefully reviewed all evidence of record, the Board determines that there is no basis to award service connection as the medical evidence of record does not support a finding that the Veteran's current low back disability is related to service.

Service treatment records show that the Veteran complained of back pain and was treated for lumbar spine strain in December 1960, April 1961, November 1962, and January 1963.  The July 1963 separation report of medical examination shows that his spine was normal.  

During VA examinations in October 2009 and April 2013, the Veteran reported having low back pain since service.  In October 2009, he stated that he had an injury in the service, but did not remember how he injured the back.  In April 2013, he did not remember the claimed in-service, but stated that his back pain had worsened over the years.

However, based on a review of the Veteran's claims file and the results of the clinical examination, the April 2013 examiner provided a negative nexus opinion.  The examiner noted that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event, or illness."  In reaching this conclusion, the examiner noted the Veteran was seen on active duty for low back pain in December 1960 for a diagnosis of lumbar spine strain, in April 1961 for low back pain, diagnosed as back strain, in November 1962 for low back pain after moving a couch, diagnosed as lumbosacral strain with normal x-ray, in January 1963 for continuing back pain for which light duty and back exercises were prescribed, and for a follow up in February 1963, at which time there was no mention of low back pain.  The examiner also highlighted that there was no mention of low back pain on his discharge examination in July 196 and that and that clinical examination was normal.  After review of these records, the examiner noted the Veteran was seen for acute low back strain in 1961, 1962, and 1963 and there is no evidence of diagnosis of a chronic low back condition while on active duty.  The examiner further determined that there was no evidence of continuity following military discharge, as the first back pain complaints were noted in May 2006.

The April 2013 examiner's opinion is competent and credible evidence as it was provided by a medical professional.  The Board also attaches significant probative value to this opinion as it was based on a review of the complete claims file and was supported by an adequate rationale.  There is no other competent opinion of record as to whether the Veteran's current low back disability is related to his active service.  

Although a lay person, such as the Veteran, is competent to describe observable symptoms, the diagnosis or etiology pertaining to low back pain involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The claimed disability, degenerative arthritis of the lumbar spine is not apparent from clinical examinations, and the existence of any such malady turns on what is not observable, namely whether there is a pathological process within the body.  Such a disorder clearly is not one susceptible to lay diagnosis.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent diagnosis or an etiological opinion in medical matters here.  Moreover, substantial weight is given to the opinion of the April 2013 VA examiner who is a physician.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Consequently, there is no medical evidence of record showing that the Veteran currently has a low back disability that is related to military service, and the Board may not accept unsupported lay speculation with regard to medical issues.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a low back disability and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a low back disability is reopened.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for hepatitis C is reopened.

Entitlement to service connection for a psychiatric disability is denied.

Entitlement to service connection for a low back disability is denied.


REMAND

The medical evidence of record shows a current diagnosis of chronic hepatitis C and that the Veteran was hospitalized with a diagnosis of infectious hepatitis in August 1966, three years after separation from service.

The Veteran asserts that he contracted this condition while in Vietnam but it was not discovered until after he was released from service.  In his January 2011 substantive appeal, he claims he did not have any intravenous (IV) drug use while in service and this condition was caused by inoculations he received during service.

The Board notes that the Veteran was provided a VA examination in October 2009 in connection with his claim for hepatitis C.  The October 2009 VA examiner stated that the Veteran has multiple risk factors for hepatitis C, including a blood transfusion in 1981 following a stab wound, a history of intervenous drug use from 1984 to 1985, multiple sexual partners, and sharing razors and toothbrushes between 1959 and 1963.  The Veteran also reported that he drove an ambulance while in the service, and he had episodes of blood contact in the service.  However, no medical opinion was provided concerning the etiology of the Veteran's hepatitis C.  

As such, the Board concludes that the October 2009 VA examination is inadequate and a remand is required to obtain an opinion as to whether the Veteran's currently diagnosed hepatitis C is related to his military service, to include inoculations received while in service.  See Barr, 21 Vet. App. at 312 (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all updated VA treatment records for the Veteran dated from October 2014 to the present and any private records identified by the Veteran as pertinent to his claim.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Thereafter, schedule the Veteran for a VA examination by a physician with the appropriate expertise in order to determine the etiology of his hepatitis C.  All pertinent evidence included in Virtual VA and VBMS must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary testing should be completed.

Based on a review of the evidence and the results of the examination, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed hepatitis C began in service, or is otherwise related to service.  When offering the opinion the examiner must specifically address the Veteran's assertion that his hepatitis C was caused by inoculations he received during service.  A complete rationale must be provided for any opinion offered.

3.  Undertake any other development deemed necessary.  

4.  After the above development is completed, readjudicate the claim.  If the decision on the issue remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


